PER CURIAM:
George R. Leach appeals the district court’s order dismissing his 42 U.S.C. § 1983 action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the ¡district court. See Leach v. Smith, No. 4:06-cv-00155-JBF, 2007 WL 2155742 (E.D.Va. July 25, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.